Case 1:16-cr-00614-AMD Document 279 Filed 01/24/20 Page 1 of 1 PageID #: 6215




                                                                           15 Engle Street
                                                                                Suite 100
                                                                     Englewood, NJ 07631
                                                                          (201) 518-7878

                                                               800 Third Avenue, 28th floor
                                                                     New York, NY 10022
Cathy Fleming                                                              (212) 600-9537
cfleming@flemingruvoldt.com                                           Fax: (973) 860-1874
(201) 518-7907 (direct)

                                            January 24, 2020


Via ECF
The Honorable Ann M. Donnelly
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:     United States v. Dan Zhong
                       Criminal Docket No. 16-614 (AMD)
                       (Forfeiture - Development Group of NYP, LLC)

Dear Judge Donnelly:


       First, please allow me to express my appreciation to the Court and the Government for
the one-week adjournment to reply due to the death of my father-in-law.

        It is our understanding that other counsel will be filing a substitution of counsel and
replacing us in this matter. As a result of new counsel coming in, we cannot take a position on
behalf of the client to the Government’s January 10, 2020 letter.

                                             Respectfully submitted,


                                             /s/Cathy Fleming
                                             Cathy Fleming

cc:    AUSA Brian D. Morris
       DGNYP
